NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TANIA TERESA BAEZ CAMACHO; et                   No.    16-70101
al.,
                                                Agency Nos.       A206-498-705
                Petitioners,                                      A206-498-681
                                                                  A206-498-706
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Tania Teresa Baez Camacho and her family, natives and citizens of Mexico,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their applications for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s interpretation of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence the agency’s factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      The agency did not err in determining that petitioners’ proposed particular

social group of “small business owners of perceived wealth” is not cognizable. See

Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (“The applicant must

‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (citation omitted)); see also Ochoa v. Gonzales,

406 F.3d 1166, 1171 (9th Cir. 2005) (a group of “business owners” did not

constitute a particular social group), abrogated on other grounds by Henriquez-

Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc).

      Substantial evidence supports the agency’s finding that petitioners failed to

establish a nexus between the harm they experienced and fear, and a family-based

particular social group. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an

applicant “must provide some evidence of [motive], direct or circumstantial”); see



                                          2                                     16-70101
also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire

to be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”).

      Thus, petitioners’ asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to show that it is more likely than not they will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of torture too

speculative).

      We reject as unsupported by the record petitioners’ contentions that the

agency violated their due process rights or otherwise erred in its analysis of their

claims.

      As stated in the court’s March 30, 2016 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                           3                                    16-70101